NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



In the Interest of Z.M.G., a child.         )
                                            )
                                            )
S.P.,                                       )
                                            )
                Appellant,                  )
                                            )
v.                                          )      Case No. 2D19-3704
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
                Appellees.                  )
                                            )

Opinion filed September 23, 2020.

Appeal from the Circuit Court for Polk
County; Wm. Bruce Smith, Judge.

S.P., pro se.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Thomasina F. Moore, Statewide Director of
Appeals, and Joanna Summers Brunell,
Senior Attorney, for Appellee Guardian ad
Litem Program.
PER CURIAM.


            Affirmed.


VILLANTI, MORRIS, and SMITH, JJ., Concur.




                                     -2-